Case 8:19-cv-00722-MSS-AEP Document 32 Filed 07/12/21 Page 1 of 2 PageID 146




                   UNITED STATES DISTRICT COURT
                    MIDDLE DISTRICT OF FLORIDA
                          TAMPA DIVISION

ERIC WALTERS,

            Plaintiff,

vs.                                          Case No. 8:19-cv-722-T-35-AEP


CAREFREE BOAT CLUB OF TAMPA
BAY, INC., a Florida corporation, and
MARTIN A. MELTON,

            Defendants.
                                              /

      JOINT STIPULATION OF DISMISSAL WITH PREJUDICE

      Plaintiff, ERIC WALTERS, and Defendants, CAREFREE BOAT CLUB

OF TAMPA BAY, INC., a Florida corporation, and MARTIN A. MELTON, by

and through their undersigned counsel, and pursuant to Fed. R. Civ. P. 41,

hereby jointly file this Joint Stipulation of Dismissal with Prejudice of

Plaintiff’s claims. Plaintiff stipulates that he is being paid in full for actual

and liquidated damages for all hours worked and attorneys’ fees were

negotiated separately without regard to the amount paid to Plaintiff. Thus,

judicial review and approval is not required under Lynn’s Food Stores, Inc. v.

United States, 679 F.2d 1350, 1354-55 (11th Cir. 1982). Accordingly, the

matter should be dismissed with prejudice.


                                       -1-
Case 8:19-cv-00722-MSS-AEP Document 32 Filed 07/12/21 Page 2 of 2 PageID 147




      Dated this 12th day of July, 2021.




 /s/ Craig L. Berman                 /s/ R. Mark Bortner
 Craig L. Berman, Esq.               R. Mark Bortner
 BERMAN LAW FIRM, P.A.               Della Costa & Neville, P.A.
 111 Second Avenue N.E.,             5223 Park Boulevard, Suite 100
  Suite 706                          Pinellas Park, Florida 33781
 St. Petersburg, FL 33701            Telephone: 727-584-8899 ext. 4
 Telephone: (727) 550-8989           Facsimile: 727-584-8890
 Facsimile: (727) 894-6251           mark@ProLawUSA.com
 craig@bermanlawpa.com               Florida Bar No.: 087180
 Fla. Bar No. 068977
                                     Trial Counsel for Defendants
 Trial Counsel for Plaintiff




                                       -2-
